DETAILED ACTION
This action is in response to the amendment 10/13/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 08/12/2022 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2 and 13 - 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2009/0174440; (hereinafter Man) in view of US Pub. No. 2021/0143739; (hereinafter Liu).

Regarding claim 1, Man [e.g. Fig. 5] discloses an apparatus comprising: an input [e.g. non-inverting input of CMPP and CMPM] operative to receive a first signal indicating a magnitude of current supplied by an output voltage of a voltage converter [e.g. 510] to a load [e.g. Load-Current-Acquisition Unit; paragraph 023 recites “The load-current-acquisition unit 506 acquires the load current (ILOAD) of the switching regulator 510 by sensing the peak current (IIPEAK) flowing through the inductive element 512 of the switching regulator 510. In embodiments, the output of the load-current-acquisition unit 506 is either a current or a voltage to represent the sensed IIPEAK either in original scale (e.g., IIPEAK) or in a predetermined scale (e.g., k*IIPEAK, where k is a scaling factor)”]; a signal generator [e.g. CMPP, CMPM] operative to produce a second signal, the second signal being a frequency selection signal [e.g. output o CMPP, CMPM] generated based on the magnitude of the current supplied to the load as indicated by the first signal; and a frequency selector [e.g. 514] operative to, based on a setting of the second signal, select a switching frequency of controlling switches in the voltage converter to produce the output voltage [e.g. paragraph 024 recites “Outputs of CMPP and CMPM are stored and processed by the storage and processing circuit 514, which determines which of N numbers of pre-defined frequencies is to be selected as the frequency of SFHPWM. When the value of VSEN is between VTHP and VTHM, the decision unit 508 maintains the frequency of SFHPWM at the same value as before. Once the value of VSEN is larger than VTHP and VTHM, the decision unit 508 increases the frequency of SFHPWM from fFHPWM(i) to fFHPWM(i+1) (i.e., hops to a next higher frequency), where all the possible values of i are integers inclusively from 1 to N-1. When the frequency of SFHPWM is already at fFHPWM(N), the decision unit 508 maintains the frequency of SFHPWM at fFHPWM(N) even if the value of VSEN is larger than VTHP and VTHM. When the value of VSEN is smaller than VTHP and VTHM, the decision unit 508 decreases the frequency of SFHPWM from fFHPWM(i) to fFHPWM(i-1) (i.e., hops to a next lower frequency), where all the possible values of i are integers inclusively from 2 to N. When the frequency of SFHPWM is already at fFHPWM(1), the decision unit 508 maintains the frequency of SFHPWM to be fFHPWM(1) even if the value of VSEN is smaller than VTHP and VTHM.” Paragraph 023 recites “Embodiments of the regulation unit 502 generate either a single SFHPWM or multiple SFHPWM with appropriate dead time to control a switching regulator 510 such that an unregulated input voltage (VIN) of the switching regulator 510 is regulated to a regulated VOUT” which correspond to plural switches in the switching regulator 510]; and a controller [e.g. 502] operative to control the switches via the selected switching frequency, control of the switches via the selected switching frequency [e.g. paragraph 024].
Man fails to disclose including preventing the magnitude of current from exceeding a current threshold level.
Liu [e.g. Fig. 4] teaches including preventing the magnitude of current from exceeding a current threshold level [e.g. paragraph 022 recites “the controller 4 can control the duty cycle and the frequency of the PWM signal such that the output current of the power conversion device does not exceed an upper current limit, preventing the load of the power conversion device from burning out”].
	It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Man by including preventing the magnitude of current from exceeding a current threshold level as taught by Liu in order of being able to prevent the load of the power conversion device from burning out.

Regarding claim 2, Man [e.g. Fig. 5] discloses wherein the current threshold level is a peak current threshold limit [e.g. VTHP]; and wherein the signal generator [e.g. CMPP, CMPM] includes a comparator operative to compare the first signal to the peak current threshold limit [e.g. VTHP].

Regarding claim 13, Man [e.g. Fig. 5] discloses a method comprising: receiving [e.g. non-inverting input of CMPP and CMPM] a first signal indicating a magnitude of current supplied by an output voltage generated by a voltage converter [e.g. 510] to power a load [e.g. Load-Current-Acquisition Unit; paragraph 023 recites “The load-current-acquisition unit 506 acquires the load current (ILOAD) of the switching regulator 510 by sensing the peak current (IIPEAK) flowing through the inductive element 512 of the switching regulator 510. In embodiments, the output of the load-current-acquisition unit 506 is either a current or a voltage to represent the sensed IIPEAK either in original scale (e.g., IIPEAK) or in a predetermined scale (e.g., k*IIPEAK, where k is a scaling factor)”]; producing [e.g. CMPP, CMPM] a second signal, the second signal being a frequency selection signal [e.g. output o CMPP, CMPM] derived based on the magnitude of the current supplied to the load as indicated by the received first signal; and via the second signal, selecting [e.g. 514] a switching frequency of controlling switches in the voltage converter to produce the output voltage [e.g. paragraph 024 recites “Outputs of CMPP and CMPM are stored and processed by the storage and processing circuit 514, which determines which of N numbers of pre-defined frequencies is to be selected as the frequency of SFHPWM. When the value of VSEN is between VTHP and VTHM, the decision unit 508 maintains the frequency of SFHPWM at the same value as before. Once the value of VSEN is larger than VTHP and VTHM, the decision unit 508 increases the frequency of SFHPWM from fFHPWM(i) to fFHPWM(i+1) (i.e., hops to a next higher frequency), where all the possible values of i are integers inclusively from 1 to N-1. When the frequency of SFHPWM is already at fFHPWM(N), the decision unit 508 maintains the frequency of SFHPWM at fFHPWM(N) even if the value of VSEN is larger than VTHP and VTHM. When the value of VSEN is smaller than VTHP and VTHM, the decision unit 508 decreases the frequency of SFHPWM from fFHPWM(i) to fFHPWM(i-1) (i.e., hops to a next lower frequency), where all the possible values of i are integers inclusively from 2 to N. When the frequency of SFHPWM is already at fFHPWM(1), the decision unit 508 maintains the frequency of SFHPWM to be fFHPWM(1) even if the value of VSEN is smaller than VTHP and VTHM.” Paragraph 023 recites “Embodiments of the regulation unit 502 generate either a single SFHPWM or multiple SFHPWM with appropriate dead time to control a switching regulator 510 such that an unregulated input voltage (VIN) of the switching regulator 510 is regulated to a regulated VOUT” which correspond to plural switches in the switching regulator 510].

Regarding claim 14, Man [e.g. Fig. 5] discloses further comprising: via a comparator [e.g. CMPP, CMPM], comparing the first signal to a peak current threshold value [e.g. VTHP].

Regarding claim 15, Man [e.g. Fig. 5] discloses further comprising: via a switch controller [e.g. 502], adjusting states of controlling the switches in response to detecting that the first signal equals the peak current threshold value [e.g. paragraph 024 recites “When the value of VSEN is between VTHP and VTHM, the decision unit 508 maintains the frequency of SFHPWM at the same value as before. Once the value of VSEN is larger than VTHP and VTHM, the decision unit 508 increases the frequency of SFHPWM from fFHPWM(i) to fFHPWM(i+1)”].

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Man in view of Liu and further in view of US 2020/0076300; (hereinafter Chiu).

Regarding claim 3, Man [e.g. Fig. 5] discloses further comprising: the controller [e.g. 502] further operative to modify states of controlling the switches based on the magnitude of current [e.g. paragraph 024 recites “When the value of VSEN is between VTHP and VTHM, the decision unit 508 maintains the frequency of SFHPWM at the same value as before. Once the value of VSEN is larger than VTHP and VTHM, the decision unit 508 increases the frequency of SFHPWM from fFHPWM(i) to fFHPWM(i+1)”].
	Man fails to disclose wherein the switches include high side switch circuitry and low side switch circuitry, the switches controlled to control the magnitude of the
current supplied to the load: and wherein the modified states of controlling the switches include deactivation of the high switch circuitry in the voltage converter in
response to detecting that the first signal equals the peak current threshold limit.
	Chiu [e.g. Figs. 2, 4] teaches wherein the switches include high side switch circuitry [e.g. sw1] and low side switch circuitry [e.g. sw2], the switches controlled to control the magnitude of the current supplied to the load [e.g. by ON/OFF operation, Fig. 4]: and wherein the modified states of controlling the switches include deactivation of the high switch circuitry in the voltage converter in response to detecting that the first signal equals the peak current threshold limit [e.g. Fig. 4; I_peak; sw1 off when current reaches I_peak during light load 310 and intermediate mode 320].
	It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Man by wherein the switches include high side switch circuitry and low side switch circuitry, the switches controlled to control the magnitude of the current supplied to the load: and wherein the modified states of controlling the switches include deactivation of thee high switch circuitry in the voltage converter in
response to detecting that the first signal equals the peak current threshold limitas taught by Liu in order of being able to improve efficiency over a wide range of load values.

Claim(s) 6 – 8, 10 – 12, 18 – 20 and 22 – 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Man in view of Liu and further in view of US Patent No. 6,294,904; (hereinafter Hirst).

Regarding claim 6, Man [e.g. Fig. 5] discloses wherein the frequency selector is operative to set the switching frequency to a first frequency setting prior to detecting a change in the magnitude of the current [e.g. paragraph 024 recites “When the value of VSEN is between VTHP and VTHM, the decision unit 508 maintains the frequency of SFHPWM at the same value as before. Once the value of VSEN is larger than VTHP and VTHM, the decision unit 508 increases the frequency of SFHPWM from fFHPWM(i) to fFHPWM(i+1)”].
Man fails to disclose wherein the frequency selector is operative to delay adjustment of the switching frequency to a second frequency setting after detecting the change in the magnitude of the current.
	Hirst [e.g. Fig. 3] teaches wherein the frequency selector [e.g. 59] is operative to delay adjustment of the switching frequency [e.g. fLO,] to a second frequency setting [e.g. fHI] after detecting the change in the magnitude of the current [e.g. col. 8, lines 49 -  54 recites “In the embodiments of FIGS. 2 through 6, a small amount of hysteresis may be included to reduce or prevent unnecessary switching between the two frequencies fHI and fLO. The hysteresis may be provided by simply including a short delay”].
	It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Man by wherein the frequency selector is operative to delay adjustment of the switching frequency to a second frequency setting after detecting the change in the magnitude of the current as taught by Hirst in order of being able to prevent unnecessary switching between two frequency modes of operation.

Regarding claim 7, Man fails to disclose wherein a magnitude of the output voltage changes at a first rate during the delay; and wherein the magnitude of the output voltage changes at a second rate in response to selection of the second switching frequency.
Hirst [e.g. Fig. 3] teaches wherein a magnitude of the output voltage changes at a first rate during the delay [e.g. low output voltage rate of change which is directly proportional to a low switching frequency fLO]; and wherein the magnitude of the output voltage changes at a second rate in response to selection of the second switching frequency [e.g. high output voltage rate of change which is directly proportional to a low switching frequency fHI].
	It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Man by wherein a magnitude of the output voltage changes at a first rate during the delay; and wherein the magnitude of the output voltage changes at a second rate in response to selection of the second switching frequency as taught by Hirst in order of being able to provide extremely low power consumption and being capable of switching very rapidly to full power operation on demand.

Regarding claim 8, Man [e.g. Fig. 5] discloses wherein the frequency selector is operative to set the switching frequency to a first setting prior to detecting a change in the magnitude of the current [e.g. paragraph 024 recites “When the value of VSEN is between VTHP and VTHM, the decision unit 508 maintains the frequency of SFHPWM at the same value as before. Once the value of VSEN is larger than VTHP and VTHM, the decision unit 508 increases the frequency of SFHPWM from fFHPWM(i) to fFHPWM(i+1)”]. 
Man fails to disclose wherein the frequency selector is operative to set the switching frequency to the first setting in a first window of time between a first time instant of detecting the change in the magnitude of the current and a second time instant of detecting a trigger event. 
Hirst [e.g. Fig. 3] teaches wherein the frequency selector [e.g. 44] is operative to set the switching frequency to the first setting in a first window of time between a first time instant of detecting the change in the magnitude of the current and a second time instant of detecting a trigger event [e.g. trigger event corresponding to a time after delay; col. 8, lines 49 -  54 recites “In the embodiments of FIGS. 2 through 6, a small amount of hysteresis may be included to reduce or prevent unnecessary switching between the two frequencies fHI and fLO. The hysteresis may be provided by simply including a short delay”].
	It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Man by wherein the frequency selector is operative to set the switching frequency to the first setting in a first window of time between a first time instant of detecting the change in the magnitude of the current and a second time instant of detecting a trigger event as taught by Hirst in order of being able to prevent unnecessary switching between two frequency modes of operation.

Regarding claim 10, Man fails to disclose wherein the frequency selector is operative to set the switching frequency to a second setting in a second window of time subsequent to the first window of time, the second switching frequency being greater than the first switching frequency.
Hirst [e.g. Fig. 3] teaches wherein the frequency selector [e.g. 44] is operative to set the switching frequency to a second setting [e.g. fHI] in a second window of time subsequent to the first window of time [e.g. after a delay of a current being higher], the second switching frequency being greater than the first switching frequency [e.g. fHI is higher than fLO].
	It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Man by wherein the frequency selector is operative to set the switching frequency to a second setting in a second window of time subsequent to the first window of time, the second switching frequency being greater than the first switching frequency as taught by Hirst in order of being able to provide extremely low power consumption and being capable of switching very rapidly to full power operation on demand.

Regarding claim 11, Man fails to disclose wherein the frequency selector is operative to delay increasing the switching frequency from a first switching frequency setting to a second switching frequency setting subsequent to detecting a change in the magnitude of the current.
Hirst [e.g. Fig. 3] teaches wherein the frequency selector is operative to delay increasing the switching frequency from a first switching frequency setting [e.g. fLO] to a second switching frequency setting [e.g. fHI] subsequent to detecting a change in the magnitude of the current [e.g. col. 8, lines 49 -  54 recites “In the embodiments of FIGS. 2 through 6, a small amount of hysteresis may be included to reduce or prevent unnecessary switching between the two frequencies fHI and fLO. The hysteresis may be provided by simply including a short delay”].
	It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Man by wherein the frequency selector is operative to delay increasing the switching frequency from a first switching frequency setting to a second switching frequency setting subsequent to detecting a change in the magnitude of the current as taught by Hirst in order of being able to prevent unnecessary switching between two frequency modes of operation.

Regarding claim 12, Man [e.g. Fig. 5] discloses further comprising: a controller [e.g. 502] operative to control switching of the switches to convert an input voltage [e.g. VIN] into the output voltage based on the selected switching frequency [e.g. paragraph 023 recites “Embodiments of the regulation unit 502 generate either a single SFHPWM or multiple SFHPWM with appropriate dead time to control a switching regulator 510 such that an unregulated input voltage (VIN) of the switching regulator 510 is regulated to a regulated VOUT that is very close to a scaled version of the reference voltage (VREF) applied at the regulation unit 502.”].

Regarding claim 18, Man [e.g. Fig. 5] discloses further comprising: setting the switching frequency to a first frequency setting prior to detecting a change in the magnitude of the current [e.g. paragraph 024 recites “When the value of VSEN is between VTHP and VTHM, the decision unit 508 maintains the frequency of SFHPWM at the same value as before. Once the value of VSEN is larger than VTHP and VTHM, the decision unit 508 increases the frequency of SFHPWM from fFHPWM(i) to fFHPWM(i+1)”].
Man fails to disclose delaying adjustment of the switching frequency to a second frequency setting after detecting the change in the magnitude of the current.
Hirst [e.g. Fig. 3] teaches delaying adjustment of the switching frequency [e.g. fLO] to a second frequency setting [e.g. fHI] after detecting the change in the magnitude of the current [e.g. col. 8, lines 49 -  54 recites “In the embodiments of FIGS. 2 through 6, a small amount of hysteresis may be included to reduce or prevent unnecessary switching between the two frequencies fHI and fLO. The hysteresis may be provided by simply including a short delay”].
	It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Man by wherein the frequency selector is operative to delay increasing the switching frequency from a first switching frequency setting to a second switching frequency setting subsequent to detecting a change in the magnitude of the current as taught by Hirst in order of being able to prevent unnecessary switching between two frequency modes of operation.

Regarding claim 19, Man fails to disclose wherein a magnitude of the output voltage changes at a first rate during the delay; and wherein the magnitude of the output voltage changes at a second rate in response to selection of the second switching frequency.
Hirst [e.g. Fig. 3] teaches wherein a magnitude of the output voltage changes at a first rate during the delay [e.g. low output voltage rate of change which is directly proportional to a low switching frequency fLO]; and wherein the magnitude of the output voltage changes at a second rate in response to selection of the second switching frequency [e.g. high output voltage rate of change which is directly proportional to a low switching frequency fHI].
	It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Man by wherein a magnitude of the output voltage changes at a first rate during the delay; and wherein the magnitude of the output voltage changes at a second rate in response to selection of the second switching frequency as taught by Hirst in order of being able to provide extremely low power consumption and being capable of switching very rapidly to full power operation on demand.

Regarding claim 20, Man [e.g. Fig. 5] discloses further comprising: setting the switching frequency to a first setting prior to detecting a change in the magnitude of the current [e.g. paragraph 024 recites “When the value of VSEN is between VTHP and VTHM, the decision unit 508 maintains the frequency of SFHPWM at the same value as before. Once the value of VSEN is larger than VTHP and VTHM, the decision unit 508 increases the frequency of SFHPWM from fFHPWM(i) to fFHPWM(i+1)”]
Man fails to disclose setting the switching frequency to the first setting in a first window of time between a first time instant of detecting the change in the magnitude of the current and a second time instant of detecting a trigger event.
Hirst [e.g. Fig. 3] teaches setting the switching frequency to the first setting in a first window of time between a first time instant of detecting the change in the magnitude of the current and a second time instant of detecting a trigger event [e.g. trigger event corresponding to a time after delay; col. 8, lines 49 -  54 recites “In the embodiments of FIGS. 2 through 6, a small amount of hysteresis may be included to reduce or prevent unnecessary switching between the two frequencies fHI and fLO. The hysteresis may be provided by simply including a short delay”].
	It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Man by setting the switching frequency to the first setting in a first window of time between a first time instant of detecting the change in the magnitude of the current and a second time instant of detecting a trigger event as taught by Hirst in order of being able to prevent unnecessary switching between two frequency modes of operation.

Regarding claim 22, Man fails to disclose further comprising: setting the switching frequency to a second setting in a second window of time subsequent to the first window of time, the second switching frequency being greater than the first switching frequency.
Hirst [e.g. Fig. 3] teaches further comprising: setting the switching frequency to a second setting [e.g. fHI] in a second window of time subsequent to the first window of time [e.g. after a delay of a current being higher], the second switching frequency being greater than the first switching frequency [e.g. fHI is higher than fLO].
	It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Man by further comprising: setting the switching frequency to a second setting in a second window of time subsequent to the first window of time, the second switching frequency being greater than the first switching frequency as taught by Hirst in order of being able to provide extremely low power consumption and being capable of switching very rapidly to full power operation on demand.

Regarding claim 23, Man fails to disclose wherein selecting the switching frequency includes delay of increasing the switching frequency from a first switching frequency setting to a second switching frequency setting subsequent to detecting a change in the magnitude of the current.
	Hirst [e.g. Fig. 3] teaches  wherein selecting the switching frequency includes delay of increasing the switching frequency from a first switching frequency setting [e.g. fLO] to a second switching frequency setting [e.g. fHI] subsequent to detecting a change in the magnitude of the current [e.g. col. 8, lines 49 -  54 recites “In the embodiments of FIGS. 2 through 6, a small amount of hysteresis may be included to reduce or prevent unnecessary switching between the two frequencies fHI and fLO. The hysteresis may be provided by simply including a short delay”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Man by wherein selecting the switching frequency includes delay of increasing the switching frequency from a first switching frequency setting to a second switching frequency setting subsequent to detecting a change in the magnitude of the current as taught by Hirst in order of being able to prevent unnecessary switching between two frequency modes of operation.

Regarding claim 24,  Man [e.g. Fig. 5] discloses further comprising: via switch controller [e.g. 502], controlling switching of the switches to convert an input voltage [e.g. VIN] into the output voltage based on the selected switching frequency [e.g. paragraph 024 recites “When the value of VSEN is between VTHP and VTHM, the decision unit 508 maintains the frequency of SFHPWM at the same value as before. Once the value of VSEN is larger than VTHP and VTHM, the decision unit 508 increases the frequency of SFHPWM from fFHPWM(i) to fFHPWM(i+1)”].

Claim(s) 26 - 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Man in view of Liu and further in view of US Pub. No. 2017/0133929; (hereinafter Matsuki).

Regarding claim 26, Man [e.g. Fig. 5] discloses a system comprising: the apparatus of claim 1.
Man fails to disclose a circuit substrate; the apparatus coupled to the circuit substrate; and wherein the load is coupled to the substrate.
Matsuki [e.g. Fig. 2] teaches a circuit substrate; the apparatus [e.g. 200] coupled to the circuit substrate; and wherein the load [e.g. at 104] is coupled to the substrate [e.g. paragraph 032 recites “the control circuit according to an embodiment may be monolithically integrated on a single semiconductor substrate”. Paragraph 033 recites “Examples of such a “monolithically integrated” arrangement include: an arrangement in which all the circuit components are formed on a semiconductor substrate; and an arrangement in which principal circuit components are monolithically integrated”. Paragraph 053 recites “The control circuit 200 is configured as a function IC (Integrated Circuit) monolithically integrated on a single semiconductor substrate”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Man by a circuit substrate; the apparatus coupled to the circuit substrate; and wherein the load is coupled to the substrate as taught by Matsuki in order of being able to provide a compact system.

Regarding claim 27, Man [e.g. Fig. 5] discloses the apparatus of claim 1.
Man fails to disclose a method comprising: receiving a circuit substrate; and coupling the apparatus to the circuit substrate.
Matsuki [e.g. Fig. 2] teaches a method comprising: receiving a circuit substrate; and coupling the apparatus to the circuit substrate [e.g. paragraph 032 recites “the control circuit according to an embodiment may be monolithically integrated on a single semiconductor substrate”. Paragraph 033 recites “Examples of such a “monolithically integrated” arrangement include: an arrangement in which all the circuit components are formed on a semiconductor substrate; and an arrangement in which principal circuit components are monolithically integrated”. Paragraph 053 recites “The control circuit 200 is configured as a function IC (Integrated Circuit) monolithically integrated on a single semiconductor substrate”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Man by a method comprising: receiving a circuit substrate; and coupling the apparatus to the circuit substrate as taught by Matsuki in order of being able to provide a compact system.

Claim(s) 28 - 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Man in view of Liu and further in view of US Pub. No. 2013/0033905; (hereinafter Lin).

	Regarding claim 28, Man discloses wherein the frequency selector is operative to increase the switching frequency of controlling the switches in the voltage converter [e.g. paragraph 024 recites “the decision unit 508 increases the frequency of SFHPWM from fFHPWM(i) to fFHPWM(i+1) (i.e., hops to a next higher frequency)”].
	Man fails to disclose to increase the switching frequency in response to a detected condition in which the magnitude of the current equals the current threshold level.
	Lin [e.g. Fig.3A-3B] teaches to increase the switching frequency [e.g. from I4 to I6] in the voltage converter in response to a detected condition in which the magnitude of the current [e.g. Iout] equals the current threshold level [e.g. Imax].
	It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Man by to increase the switching frequency in response to a detected condition in which the magnitude of the current equals the current threshold level as taught by Lin in order of being able to provide adjustments in response to loading changes, paragraph 012.

	Regarding claim 29, Man [e.g. Fig. 5] discloses wherein the selected switching frequency is a second switching frequency; the controller is operative to apply a first switching frequency to the switches during a first operating condition and wherein the controller is operative to apply the second switching frequency to the switches during a second operating condition [e.g. paragraph 024]
	Man fails to disclose a first operating condition in which the magnitude of the current never reaches the current threshold level; a second operating condition in which the magnitude of the current reaches the current threshold level.
	Lin [e.g. Fig. 3] teaches to apply a first switching frequency [e.g. f1] during a first operating condition [e.g. PFM at I2] in which the magnitude of the current never reaches the current threshold level [e.g. Imax]; and to apply the second switching frequency [e.g. f2] during a second operating condition [e.g. PFM at I4] in which the magnitude of the current reaches the current threshold level [e.g. Imax].
	It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Man by a first operating condition in which the magnitude of the current never reaches the current threshold level; a second operating condition in which the magnitude of the current reaches the current threshold level as taught by Lin in order of being able to provide adjustments in response to loading changes, paragraph 012.

Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Man in view of Liu, Lin and further in view of Chiu.

	Regarding claim 30, Man fails to disclose wherein control of the switches via the first switching frequency provides a more efficient operation of the voltage converter converting an input voltage into the output voltage than control of the switches via the second switching frequency.
	Chiu [e.g. Figs. 4 - 5] teaches wherein control of the switches [e.g. sw1-sw2] via the first switching frequency [e.g. switching frequency during light-load 310 (Fig. 4)] provides a more efficient operation of the voltage converter converting an input voltage into the output voltage than control of the switches via the second switching frequency [e.g. switching frequency during heavy load mode 330 (Fig. 4); Fig. 5 shows that the efficiency of the converter is reduced during heavy load where the frequency is increased according to Fig. 4].
	It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Man by wherein control of the switches via the first switching frequency provides a more efficient operation of the voltage converter converting an input voltage into the output voltage than control of the switches via the second switching frequency as taught by Liu in order of being able to improve efficiency over a wide range of load values.

Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Man in view of Liu and further in view of Chiu.

	Regarding claim 31, Man fails to disclose wherein the selected switching frequency is a first switching frequency; and wherein operation of the switches at the first switching frequency increases an average magnitude of the current supplied to the load with respect to prior operation of the switches at a second switching frequency, the second switching frequency less than the first switching frequency.
	Chiu [e.g. Fig. 4] teaches wherein the selected switching frequency is a first switching frequency [e.g. constant frequency part of intermediate mode 320]; and wherein operation of the switches at the first switching frequency increases an average magnitude of the current supplied to the load [e.g. see increase of ILoad] with respect to prior operation of the switches at a second switching frequency [e.g. ligh-load mode switching frequency], the second switching frequency less than the first switching frequency [e.g. as shown].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Man by wherein the selected switching frequency is a first switching frequency; and wherein operation of the switches at the first switching frequency increases an average magnitude of the current supplied to the load with respect to prior operation of the switches at a second switching frequency, the second switching frequency less than the first switching frequency as taught by Liu in order of being able to improve efficiency over a wide range of load values.

Claim(s) 32 - 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Man in view of Liu and further in view of US Pub. No. 2018/0375429; (hereinafter Trichy).

	Regarding claim 32, Man fails to disclose wherein the controller is further operative to switchover from operating the switches at a first switching frequency to operating the switches at the selected switching frequency, operation of the switches at the selected switching frequency preventing a magnitude of the output voltage from dropping below an output voltage threshold level.
	Trichy [e.g. Figs. 2 and 5] teaches wherein the controller [e.g. 115, 125, 135, 250, 252, 254, 228] is further operative to switchover from operating the switches at a first switching frequency to operating the switches at the selected switching frequency, operation of the switches at the selected switching frequency preventing a magnitude of the output voltage from dropping below an output voltage threshold level [e.g. Vo at Normal operation point (e.g. 1V (paragraph 069);  paragraph 071 recites “when the output voltage of the power converter 100 is discharged by the load or leakage current, and the output voltage reaches the first falling threshold (e.g., 1.01 V), the output COMP1 of the first comparator 127 changes from a logic low state to a logic high state. In response to the logic stage change, the power converter 100 leaves the minimum switching frequency mode and enters into the normal operation mode.”].
	It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Man by wherein the controller is further operative to switchover from operating the switches at a first switching frequency to operating the switches at the selected switching frequency, operation of the switches at the selected switching frequency preventing a magnitude of the output voltage from dropping below an output voltage threshold level as taught by Trichy in order of being able to provide fast transient response, paragraph 07.

	Regarding claim 33, Man fails to disclose wherein a magnitude of the selected switching frequency is greater than a magnitude of the first switching frequency.
	Trichy teaches wherein a magnitude of the selected switching frequency is greater than a magnitude of the first switching frequency [e.g. paragraph 071 recites “the power converter 100 is able to operate in either the normal operation mode or the minimum switching frequency mode depending on the detected output voltage.” Examiner note: it is implied that the normal operation mode have a higher frequency than the minimum frequency mode].
	It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Man by wherein a magnitude of the selected switching frequency is greater than a magnitude of the first switching frequency as taught by Trichy in order of being able to provide fast transient response, paragraph 07.

Claim(s) 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Man in view of Liu and further in view of US Pub. No. 2021/0194365; (hereinafter Nam).

	Regarding claim 34, Man fails to disclose wherein the controller is further operative to switchover from operating the switches at a first switching frequency to operating the switches at the selected switching frequency, operation of the switches at the selected switching frequency reducing a rate at which a magnitude of the output voltage decreases over time.
	Nam [e.g. Figs. 15, 18] teaches wherein the controller [e.g. 220] is further operative to switchover from operating the switches [e.g. MP, MN] at a first switching frequency [e.g. SPWM at 2Ts] to operating the switches at the selected switching frequency [e.g. SPWM at 4Ts] , operation of the switches at the selected switching frequency reducing a rate at which a magnitude of the output voltage [e.g. V0] decreases over time [e.g. Fig. 18, ΔS is higher at 2Ts than ΔS at 4Ts (reflection point; ΔS is close to zero); paragraph 138 recites “As illustrated in FIG. 18, if the load current IO is increased abruptly at a time point Ts, the output voltage VO and the feedback voltage FB are decreased and thus the duty ratio of the PWM voltage control signal SPWM is increased”].
	It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Man by wherein the controller is further operative to switchover from operating the switches at a first switching frequency to operating the switches at the selected switching frequency, operation of the switches at the selected switching frequency reducing a rate at which a magnitude of the output voltage decreases over time as taught by Nam in order of being able to maintain a target level of the output voltage VO, paragraph 138.

Claim(s) 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Man in view of Liu and further in view of US Patent No. 10,389,248; (hereinafter Park).

	Regarding claim 36, Man fails to disclose wherein the current threshold level is a peak current threshold limit; and wherein the magnitude of the current reaches the peak current threshold limit during a transient condition in which the magnitude of the
current supplied to the load increases over time.
	Park [e.g. Figs. 5 - 6] teaches wherein the current threshold level is a peak current threshold limit [e.g. output of 512 to peak-valley detector 510]; and wherein the magnitude of the current reaches the peak current threshold limit during a transient condition [e.g. Fig. 6; load step 606] in which the magnitude of the current supplied to the load increases over time [e.g. col. 5, lines 55 – 64 recites “Peak-valley circuit 512 alternately provides a peak value reference or a valley value reference that is used by peak-valley detector 512 to determine when the output current as sensed by current sense amplifier 510 exceeds a peak value or falls below a valley value. In this example, peak-valley circuit 512 receives the output of peak-valley detector 510. Complementary switches are coupled between the positive input of peak-valley detector 510 and voltage sources respectively providing a peak value reference and a valley value reference”].
	It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Man by wherein the current threshold level is a peak current threshold limit; and wherein the magnitude of the current reaches the peak current threshold limit during a transient condition in which the magnitude of the
current supplied to the load increases over time as taught by Park in order of being able to maintain voltage regulation during load step transient.

Examiner's Note
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Response to Arguments
Applicant's arguments filed 10/13/2022 have been fully considered but they are not persuasive. 
Applicant(s) argue(s) with respect to claim 1, 12 and 28:
“the claimed invention recites a controller operative to control the switches via the selected switching frequency, control of the switches via the selected switching frequency including preventing the magnitude of current from exceeding a current threshold level during a transient load condition in which a magnitude of the output voltage changes over time.”

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., during a transient load condition in which a magnitude of the output voltage changes over time) are not recited in claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Allowable Subject Matter
Claim 5 is allowed.
Claim(s) 4, 9, 16 – 17, 21, 35 and 37 - 38 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for the indication of the allowability of claim 4 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the frequency selector is operative to increase the switching frequency of controlling the switches in response to detecting that the magnitude of the current equals the peak current threshold value for multiple control cycles of controlling the switches”.
The primary reason for the indication of the allowability of claim 5 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the frequency selector is operative to increase the switching frequency of controlling the switches in the voltage converter in response to a detected condition in which the magnitude of the current equals a current limit value for a predetermined number of control cycles of controlling the switches”.
The primary reason for the indication of the allowability of claim 9 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the trigger event is a condition in which the magnitude of the current is equal to a peak current limit value for multiple control cycles of monitoring the magnitude of current in the first window of time”.
The primary reason for the indication of the allowability of claim 16 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein selecting the switching frequency includes: increasing the switching frequency of controlling the switches in response to detecting that the magnitude of the current equals the peak current threshold value for multiple control cycles of controlling the switches”.
The primary reason for the indication of the allowability of claim 17 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein selecting the switching frequency includes: increasing the switching frequency of controlling the switches in the voltage converter in response to a detected condition in which the magnitude of the current equals a current limit value for a predetermined number of control cycles of controlling the switches”.
The primary reason for the indication of the allowability of claim 21 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein detecting the trigger event includes detecting a condition in which the magnitude of the current is equal to a peak current limit value for multiple control cycles of monitoring the magnitude of current in the first window of time”.
	The primary reason for the indication of the allowability of claim 35 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the controller is further operative to switchover from operating the switches at a first switching frequency to operating the switches at the selected switching frequency in response to a transient condition in which the magnitude of the current reaches the current threshold level multiple times”.
	The primary reason for the indication of the allowability of claim 37 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the controller is further operative to switchover from operating the switches at a first switching frequency to operating the switches at the selected switching frequency in response to detecting a condition in which the magnitude of the current equals the current threshold level, the selected switching frequency being lower than the first switching frequency; and wherein a transition of switching over from operating the switches at the first switching frequency to operating the switches at the selected switching frequency reduces a magnitude of ripple current associated with the current supplied to the load.”
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838